MEMORANDUM**
Abraham Betanzos-Rasgado appeals his 41-month sentence imposed following his guilty plea to illegal reentry following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Betanzos-Rasgado’s counsel has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no *806grounds for relief.1 Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We decline to address the claim of ineffective assistance of counsel on direct appeal, as such claims should generally be raised in a 28 U.S.C. § 2255 proceeding. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).